ON APPELLANT’S motion for rehearing.
CHRISTIAN, Judge.
In his motion for rehearing appellant contends that the evidence fails to show that he was driving the truck that struck Mr. McEntire’s car. We are unable to agree with this contention. In his testimony Mr. McEntire said that he was driving slowly and was in the middle of the intersection when he saw that West (appellant) was going to hit him; that he estimated West’s speed at forty miles per hour; that when he got out of his truck he asked West what was the matter and West replied that his brakes would not hold, and also said that the sun was in his eyes, and that he could not see on account of a house on the south-east corner of the intersection. We think this evidence sufficient to show that appellant was driving the car.
We have carefully re-examined the record in the light of the motion for rehearing, and are constrained to adhere to the conclusion expressed in the original opinion.
*181The motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.